On Application por Rehearing.
McGloin, J.
It is now well settled that in determining the question of res adjudicata, it is the decretal part of a judgment which must govern; that the only purpose which the *180reasoning of the court may serve, is to interpret the latter,, where it is ambiguous. Chaffe Bros. v. Morgan, 30 La. An. 1310; Davidson v. Carroll, 23 La. An. 108; Succession McDonogh, 24 La. An. 34; Davis v. Millaudon, 17 La. An. 97; Fisk v. Parker, 14 La. An. 496; West Feliciana R. R. Co. v. Thornton, 12 La. An. 736; Keane v. Fisher, 10 La. An. 261; Pepper v. Dunlap, 5 La. An. 200 ; Thompson v. Mylne, 4 La. An. 211; Plique & LeBeau v. Perret, 19 La. 324; Hill & McGunnigle v. Bowman, 14 La. An. 446; Marcadé, vol. 5, p. 386.
In the original litigation, plaintiff and defendant presented to the court claims and counter claims, upon which evidence-was received, and this tribunal, in its decree, without any reservations whatsoever in favor of defendant, gave judgment for a specific sum for the plaintiff. Under the authorities, such a judgment is not ambiguous, but constitutes a complete disposal of all the issues. Theriot v. Henderson, 6 La. An. 222; Erwin v. Bissel, 17 La. 96; Powell v. Graves, 14 La. An. 874; Plique & LeBeau v. Perret, 19 La. 324; Kelly v. Caldwell, 4 La. An. 40. See, also, Succession McDonogh, 24 La. An. 34.
In the case of Godbold v. Harrison, defendant in that case, plaintiff in this, ai>plied for a rehearing, on the ground that our decree was final as to the cross claims presented by him;, whereas, we had in fact determined the case only upon questions of pleading. We agreed with him in the first part of his proposition, but declined reopening the case. Notwithstanding the insufficiency of his pleadings, he had been enabled by the view taken by the judge a quo, to make a full showing upon his claims. He had compelled the plaintiff to combat them despite his protects. The whole case was, therefore, fully before us. We had examined the evidence carefully, heard counsel, and had the benefit of briefs, and were in every way in a proper condition to render justice.
We considered it proper under the circumstances, although' our written opinion directed itself more particularly to the questions of pleadings, to allow the decree to remain a definitive one.
*181Litigants cannot drag tbeir opponents into court upon vicious pleadings, and after the merits of the controversy have been fully disclosed, despite the protests of the latter, seek, when victory rests with the adversary, thus forced wrongfully into the controversy, to take advantage of their own errors to impose upon the latter the annoyance and expense of a second suit involving the same issues.
In such a case, where the circumstances permit it to be ■done with justice, the Court, in the interest of the party aggrieved, while reprobating the errors-of pleading or practice, may, and in fact should, put the controversy at rest forever. ■See Copley v. Robertson, 6 La. An. 181, 182.
Eehearing refused.